Citation Nr: 1341852	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  08-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition, to include degenerative joint disease of the feet.

2.  Entitlement to service connection for a right ankle condition, to include degenerative joint disease of the right ankle.

3.  Whether new and material evidence to reopen a claim for service connection for a skin condition, contact dermatitis, has been received.

4.  Whether new and material evidence to reopen a claim for service connection for a left ankle condition, including vascular surgery, has been received. 

5.  Whether new and material evidence to reopen a claim for service connection for headaches has been received.

6.  Whether new and material evidence to reopen a claim for service connection for a left knee condition has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1992.

This appeal to the Board of Veterans' Appeals  (Board) arose from an August 2006 rating decision in which the RO denied the Veteran's claims for service connection for a bilateral foot condition and degenerative joint disease of the feet, as well as denied service connection for a right ankle condition and degenerative joint disease of the right ankle, and found that new and material evidence had not been submitted sufficient to reopen claims for service connection for a skin condition, contact dermatitis, a left ankle condition, including vascular surgery, headaches, and a left knee condition.  In September 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2007.

As explained in the prior remand, in characterizing the claims on appeal, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury. Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996). As regards the claim for service connection for a bilateral foot condition, to include degenerative joint disease of the feet, the Veteran was previously denied service connection for frostbite of the feet in a December 1993 rating decision.  At the time of that rating decision, there was a medical finding of history of frostbite of the feet without objective evidence other than fungus infection of the nails; there was no diagnosis of degenerative joint disease of the feet.  In his May 2006 claim for service connection, the Veteran reported that he sustained an injury to his feet in service, specifically, due to physical training in combat boots, and that he had degenerative joint disease of the feet, which, he argued, was the cause and effect of his injury.  As there was no diagnosis of degenerative joint disease of the feet at the time of the December 1993 rating decision, and the Veteran's current claim for service connection for a foot condition is based on in-service injury other than frostbite, this constitutes a new claim for service connection, and this matter has been characterized as reflected on the title page.

The claims for service connection for a skin condition, left knee condition, headaches, and left ankle condition, were also previously denied.  In the December 1993 rating decision, the RO, inter alia, denied service connection for a skin condition and a bilateral knee disability.  At the time of that rating decision, examination of the knees was normal, and skin examination revealed contact dermatitis, contact urticaria, tinea unguim and tinea pedis.  There were findings of a skin condition, contact dermatitis, at the time of the prior denial, and there is no evidence of a current, different diagnosed skin condition.  Moreover, as there was no diagnosis pertaining to the knees at the time of the prior denial, any diagnosis regarding the left knee since that denial cannot constitute a different diagnosed disease or injury.  Similarly, the claim for service connection for headaches was previously denied in a February 1997 rating decision, in part, based on the fact that there was no medical evidence of current headaches.  Service connection for a left ankle condition, to include vascular surgery, was denied in a September 1999 rating decision, in part, based on the fact that there was no medical evidence of a current left ankle/vascular condition.  As such, any diagnoses of headaches or a left ankle/vascular condition since the February 1997 and September 1999 denials, respectively, cannot constitute different diagnosed diseases or injuries.  Accordingly, new and material evidence is required to reopen the claims for service connection for a skin condition, left knee condition, headaches, and a left ankle condition.

In April 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC., for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claims (as reflected in a May 2010 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In December 2011, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claims (as reflected in a November 2012 SSOC) and returned these matters to the Board for further appellate consideration.

As was noted in the December 2011 remand, the Board notes that the Veteran previously was represented by the North Carolina Division of Veterans Affairs (as reflected in an August 1994 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  However, in October 2009, the Veteran submitted a VA Form 21-22, appointing The American Legion  as his representative.  The Board has recognized the change in representation.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless folder associated with the Veteran's claims.  A review of the documents in such folder reveals a March 2010 rating decision in which the RO granted service connection for varicose veins; left lower extremity status post-surgical excision of superficial vein and a left leg scar, an October 2011 rating decision wherein the RO granted service connection for posttraumatic stress disorder (PTSD), VA treatment records dated from July 2011 through March 2012, and an October 2013 Informal Hearing Presentation specific to the issues on appeal.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For the reason expressed below, the claims on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in an October 2011 Informal Hearing Presentation, the Veteran's representative raised the issues of entitlement to service connection for residuals of frostbite to the feet and for residuals of a left leg scar (to include on the basis of clear and unmistakable error (CUE) in prior December 1993 and September 1999 rating decisions).  As the RO has not adjudicated these matters, they are not properly before the Board.  Hence, these matters are referred to the RO for appropriate action.


REMAND

Unfortunately the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In accordance with the Board's Remand instructions, after accomplishing further action in this appeal, the AMC prepared a November 2012 SSOC.  Unfortunately, the SSOC was mailed to the Veteran at an incorrect address (the SSOC listed a house number of "2370" instead of "2376.")  In December 2012, the United States Postal Service (USPS) returned the November 2012 SSOC as undeliverable.  The AMC has made no attempt to resend the November 2012 SSOC using a correct address.  Action should be taken to send to the  Veteran the November 2012 SSOC at his current, correct address.

Accordingly, these matters are hereby REMANDED for the following action:

Resend the November 2012 SSOC to the Veteran at his current, correct address of record.  An appropriate period of time should be allowed for response before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109   (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



